El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Es importante en esta apelación fijar claramente la natu-raleza de la acción que fia sido establecida por las mercan-tiles demandantes. Los apelantes dicen que si bien la ac-ción se titula de “rescisión y cobro de dinero,” es real-mente una de nulidad de contrato. Como el cuarto señala-miento de error es que la sentencia es contraria a la ley y a la evidencia, examinaremos primero los becbos para po-der entender bien las cuestiones litigiosas suscitadas.
El apelante Miguel Colón Nazario tenía fuertes compro-misos con las dos mercantiles, o sea, las apeladas en este *295caso, que establecieron demanda contra él embargando todas las existencias que tenía en cierto establecimiento mercan-til de Ponce perteneciente al deudor. Más tarde, el día 5 de enero de 1923, se reunieron las partes y redactaron un documento por escrito en el cual se decía en substancia, que toda vez que Colón debía a las apeladas la suma de $9,199.44, y por cuanto dicbo Colón babía manifestado a las apeladas que él no tenía otros bienes o propiedad que los embarga-dos, las mercantiles apeladas convinieron en aceptar en pago de sus reclamaciones los bienes así embargados valora-dos en $1,500 y $1,000 más, que el referido Colón tomó pres-tado para pagar a dichas apeladas. Las existencias fueron vendidas subsiguientemente por las apeladas. En el juicio apareció por una fuerte preponderancia de la prueba, que Colón había perpetrado un fraudé con sus acreedores; que en la fecha de la alegada transacción él tenía muchos bie-nes inmuebles y muebles, y la corte dictó sentencia en favor de las demandantes por el saldo entre la suma satisfecha a virtud del documento escrito de enero 5, 1923, y la cuenta que se debía o se decía deber en la fecha de la sentencia. La corte declaró que dicho documento escrito, el cual de-signó como una transacción, era nulo y sin valor.
El primer señalamiento de error es que la corte erró al declarar sin lugar la excepción previa formulada por los demandados. Sucintamente, la teoría es que antes de ha-ber tenido ellos derecho a solicitar la nulidad de la alegada transacción de enero 5, 1923, las demandantes debieron ha-ber devuelto u ofrecido a los demandados los efectos o co-sas que dichas demandantes habían recibido por virtud de la misma. Los apelantes se fundan en el artículo 1270 del Código Civil, el cual es como sigue:
"Declarada la nulidad de una obligación los contratantes deben restituirse recíprocamente las cosas que hubiesen sido materia del contrato, con sus frutos, y el precio con los intereses, salvo lo que se dispone en los artículos siguientes.”
*296Los apelados sostienen que no están comprendidos en este precepto legal y también alegan un cumplimiento substancial. El artículo 1273 del Código Civil, en el cual descansan en parte las apeladas, establece una excepción a la regla de la restitución de la propiedad cuando la causa o consideración era falsa y la parte que solicita la nulidad no tiene culpa alguna. O la transacción de enero 5, 1923, carecía de consideración, o ésta, o el móvil de la misma, fué la manifestación de que el deudor no tenía otros bienes. De modo que los acreedores no estaban obligados por nada de lo expresado en dicha transacción y tenían derecho a que fuera anulada sin hacer un ofrecimiento de las existencias o dinero recibido. Esta conclusión ¿o quiere decir que un deudor no podría tener una acción o un crédito por la propiedad o dinero en realidad traspasado a los acreedores.
Las apeladas también sostienen, y estamos de acuerdo con ellas, en que hubo una substitución substancial para la restitución de las existencias. Dichas existencias embargadas fueron prontamente vendidas y esto se hizo, según parece, con el conocimiento y consentimiento del deudor. No hubo ninguna posibilidad de la devolución específica de las existencias. Los acreedores hicieron luego lo mejor que pudieron. Ellos le acreditaron al deudor las sumas obtenidas en la realización de las existencias y recibidas por ellos. Esto es todo lo que las circunstancias podían exigir en cualquier caso como éste, pues la ley no requiere imposibilidades.
Por tanto, una demanda en la cual se alega una cuenta corriente, una tentativa fraudulenta para saldar mediante un pago parcial llamado transacción, la nulidad de tal transacción y en que se solicita que se declare dicha nulidad, y en reclamación del saldo debido, todo lo cual se hizo aquí, determina suficientemente una causa de acción.
El segundo señalamiento de error se refiere a la alegada ratificación de la transacción. Las apeladas después de haber tenido conocimiento de la ocultación de los bienes, empezaron otras negociaciones tendentes al traspaso de otros *297bienes, aceptando así, según' los apelantes, el status quo creado por la transacción. El dendor qnería pagar más cantidades y en verdad traspasó otras existencias. Este es-tado de cosas más bien qne nna ratificación del frande fné nn reconocimiento y confirmación de la posición de las ape-ladas, o sea, qne la transacción original era tal frande y no un verdadero arreglo entre las partes.
También convenimos con las apeladas en qne la omisión de la corte en bacer pronunciamiento alguno contra Lorenza Soto Bodríguez fné nn error qne no perjudicaba, si es qne podía considerarse como verdadero error. Ella era la esposa del dendor Colón Nazario. Su posición, para los fines de este pleito creemos qne era la de nna parte adecuada más qne nna necesaria. Las negociaciones tendentes a nn segundo arreglo no se consumaron debido a su negativa en tomar participación en ellas. Estaba enteramente dentro de su facultad obtener de la corte inferior nna declaración absolviéndola de cualquier responsabilidad excepto de aquella qne emanaba necesariamente del becho de ser ella miembro de la sociedad conyugal de la cual su esposo era el administrador. No vemos ningún perjuicio y posiblemente alguna ventaja para ella en el silencio de la sentencia en cnanto a ella. ■
El cuarto señalamiento de error, en tanto es específico, se refiere a la apreciación de la prueba y a la teoría general del caso. Hubo, por ejemplo, nna contrademanda en la qne se solicitaban daños y perjuicios por la forma en qne las demandantes embargaron las existencias del demandado Co-lón y molestaron a su esposa. Las declaraciones de los testi-gos fueron enteramente contradictorias en este sentido y caían perfectamente dentro de la facultad discrecional qne tiene una corte al apreciar la prueba

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Señores Hntcbison y Franco Soto, disintieron.